Citation Nr: 0031472	
Decision Date: 12/01/00    Archive Date: 12/12/00

DOCKET NO.  98-18 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of a debt stemming from an 
overpayment of benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to October 
1985.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1997 decision of the Committee on 
Waivers and Compromises of the North Little Rock, Arkansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the issue on appeal.


REMAND

The veteran has requested a hearing before a member of the 
Board at his local RO.  A veteran is entitled to a personal 
hearing before a Member of the Board where, as here, he 
expresses a desire to appear in person.  38 C.F.R. § 20.700 
(2000).

Accordingly, this case is REMANDED for the following 
development:

The RO should schedule the veteran for a 
hearing before a Member of the Board on 
Travel Board at the RO.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to allow the veteran the 
opportunity for a personal hearing.  No inference should be 
drawn regarding the final disposition of this claim.  The 
veteran is hereby informed that failure to cooperate with any 
requested development may have an adverse effect upon his 
claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994); see also 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, the VBA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
 8.44-8.45, 38.02-38.03.




		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 3 -


